Per Curiam:
The restraining order appealed from is modified by striking out the last clause thereof which orders the appellant Knapp, within five days after service of a copy of the order, to pay to the temporary receiver all sums collected by him as rent of the premises owned by the above-named corporation, and as so modified affirmed, without costs. The appeal from the order denying motion for reargument is dismissed. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Smith, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Appeal from order denying reargument dismissed. Order to be settled on notice.